Citation Nr: 0429467	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  92-54 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from April1951 to 
March 1953.  He died in July 1979.  The appellant is the 
veteran's widow.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a March 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  The Board remanded the case to the RO for further 
development in March 1992, November 1996 and February 1999.  
The case has recently been returned to the Board for 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
VCAA and § 3.159(b), as recently amended, require VA to 
inform a claimant of which evidence VA will provide and which 
evidence claimant is to provide, and remanding where VA 
failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.26(a) (2004).

The RO in April 2004 did provide the appellant with a 
development letter consistent with the notice requirements of 
the VCAA on the issue on appeal, as clarified by Quartuccio, 
supra.  However, as will be discussed below additional 
development is needed to insure the Board has a record that 
will support an informed decision.

The appellant initially brought this appeal on the theory 
that the veteran's fatal lung cancer was the result of 
exposure to ionizing radiation during atmospheric nuclear 
weapons testing that he reportedly witnessed during active 
service.  The Board remands in 1992, 1996 and 1999 were for 
the purpose of completing additional development under 
38 C.F.R. § 3.311, including confirming the veteran's claimed 
exposure.  The repeated requests for development were 
warranted since lung cancer is among the radiogenic diseases 
listed at 38 C.F.R. § 3.311(b)(2) and it was initially 
reported many years after service thereby satisfying the 
criteria in § 3.311(b)(5).  More recently, lung cancer was 
added to the list of diseases in 38 C.F.R. § 3.309(d) 
entitled to presumptive service connection for radiation-
exposed veterans.  This regulatory change occurred after the 
February 1999 Board remand.  

The veteran's service medical records did not contain 
information regarding exposure to ionizing radiation.  
However, section 3.309(d)(3)(v) confirms that several series 
of atmospheric nuclear tests were completed during the period 
of the veteran's service.  The RO was very conscientious in 
developing the claim and was able to obtain the veteran's 
personnel records that showed the inclusive dates of service 
aboard the USS VULCAN (AR-5) and the USS SEVERN (AO-61) from 
September 1951 to March 1955 and confirmed several cruises.  
Pursuant to the February 1999 Board remand the Defense Threat 
Reduction Agency (DTRA) reviewed deck log abstracts for both 
vessels and dosimetry data and confirmed that neither the USS 
VULCAN (AR-5) or the USS SEVERN (AO-61) was present at a U.S. 
atmospheric nuclear test exercise while the veteran was a 
crew member (between 1951 and 1955) and that there was no 
record of radiation exposure for the veteran.  

In January 2004 the RO mailed a supplemental statement of the 
case that summarized the actions taken since the most recent 
Board remand.  In April 2004, the representative argued for 
the first time, in essence, that the veteran's fatal lung 
cancer was related to substantial asbestos exposure he likely 
had as a result of his service aboard Navy vessels and his 
military occupation.  The representative also asserted that 
the veteran was not likely exposed after service in his 
occupation as a butcher.  The veteran's DD Form 214 indicated 
he had that occupation for at least the two years immediately 
before he entered military service.  The representative also 
asserted that lung cancer was a disability caused by 
asbestos.  In August 2004 the representative argued that 
radiation and asbestos exposure during military service were 
the cause of the veteran's fatal lung cancer. 

The personnel records showed the veteran's ratings included 
GM (Gunner's Mate) from October 1952 until the end of his 
active service.  A Navy Department survey completed in 
February 1979 reported that medical experts did note a 
potential for asbestos exposure for the GM rating.  

A physician familiar with the veteran's treatment for lung 
cancer had opined in December 1996 that the type of cancer 
the veteran died of might be consistent with radiation 
exposure.  Of course, this statement does not rule out other 
potential causes such as exposure to asbestos as it was 
provided at the appellant's request when she was arguing the 
claim solely based on radiation exposure.  The physician also 
stated that at that time it was unlikely records of treatment 
from 1979 or earlier would be retrievable nearly 20 years 
later in view of established retention procedures.  The 
representative asserted in January 1999 that there was no 
evidence that the veteran was a heavy smoker.  However the 
record appears silent regarding any smoking history. 

The record reflects that the RO letter in April 2004 asked 
the appellant for additional information, medical or 
nonmedical, to support the claim and thereby supplement the 
information regarding exposure to asbestos that the 
representative had provided.  There was no reply of record in 
July 2004 when the RO issued a supplemental statement of the 
case that stated the service medical records did not show any 
evidence of exposure to toxic materials such as asbestos.  
Apparently no consideration was given to the information in 
the veteran's personnel records that listed all ratings he 
achieved during his military service. 

The Board observes that VBA's Adjudication Procedure Manual, 
M21-1 (Manual M21-1), Part VI, para. 7.21 directs development 
and outlines adjudication considerations in claims based on 
an asbestos-related disease and mentions various associated 
diseases including lung cancer.  The development guidelines 
instruct that the determination of inservice exposure must 
consider military records, which read liberally does not 
limit consideration to service medical records.  In addition 
the adjudicator should assure that development is 
accomplished to determine whether or not there is preservice 
and/or post-service evidence of occupational or other 
asbestos exposure.  See also Manual M21-1, Part III, para. 
5.13. 

The Board has reviewed the development and information of 
record in light of the principles established in Charles v. 
Principi, 16 Vet. App. 370 (2002) and finds that there exists 
a potential for prejudice to the appellant if further 
development is not completed consistent with that opinion and 
VA development procedures.  See also 38 C.F.R. 
§ 3.159(c)(4)(2004).  It was the holding in Charles that 
where there is evidence of disability and a claim that the 
disability is related to service, a medical 
examination/opinion is necessary for an informed 
determination.  This threshold is 
reasonably met from the information on file in this claim as 
based on exposure to 


asbestos.  It is with regret that the Board must again REMAND 
the case for the following actions:

1.  The appellant should be advised that 
she may identify or submit any additional 
evidence or argument that is relevant to 
her claim of entitlement to service 
connection for the cause of the veteran's 
death.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC should complete any 
additional development necessary to 
comply with the current development 
guidelines set forth in Manual M21-1, in 
particular Part VI, para. 7.21d and Part 
III, para. 5.13 in the manner suggested 
therein for claims such as the 
appellant's including obtaining all 
records identified that relate to 
treatment for lung cancer.  She should 
also be asked for information regarding 
the veteran's smoking history.

3.  Then the VBA AMC should arrange for a 
review of the claims file by a specialist 
in pulmonary diseases, or other available 
appropriate medical specialist for the 
purpose of ascertaining the likely 
etiology of the fatal lung cancer. 

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner pursuant to 
completion of the evaluation.  The 
examiner must annotate the evaluation 
report that the claims file was in fact 
made available for review in conjunction 
with the evaluation of the record.  Any 
further indicated special studies must be 
conducted.  The examiner shall address 
the following question:

Is it at least as likely as not that the 
veteran's fatal lung cancer is related to 
any exposure to asbestos he may have 
received during Navy service, including 
duty as a Gunner's Mate during such 
service?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested medical opinion to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if not, the VBA AMC should 
implement corrective procedures.  The 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  


In addition, the VBA AMC must review the 
claims file and, if appropriate, ensure, 
in light of any additional evidence 
submitted or identified, that any other 
notification and development action 
required by the VCAA, 38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107 are fully 
complied with and satisfied regarding the 
claim based on exposure to ionizing 
radiation as well as to asbestos.

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of service 
connection for the cause of the veteran's 
death.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the VBA 
AMC.



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




